         Case 1:15-cr-00008-JGK Document 153 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

                                                   15-cr-008-JGK-1
             - against -
                                                   ORDER
FERNANDO AYBAR,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     On June 4, 2020, the Court ordered that the defendant’s

bail conditions were modified on consent to include home

incarceration subject to location monitoring in Florida until

further notice. (Dkt. No. 152). That Order is amended to clarify

that the defendant is permitted to leave home incarceration for

court appearances, legal meetings or meetings with Pretrial

Services, and medical appointments.

SO ORDERED.

Dated:       New York, New York
             June 8, 2020
                                               /s/ John G. Koeltl
                                                 John G. Koeltl
                                          United States District Judge
